Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Corrected Notice of Allowability
	
The reason for this corrected notice of allowability is a simple omission rewritten claim 22.  The previous Office action was an examiner’s amendment amending claims 1-3, 5, 7-9, 21 and 22 in order to avoid minor 35 U.S.C. §112 rejections for lack of antecedent basis.  Claims 1-3, 5, 7-9, and 21 were amended, while the amended claim 22 was mistakenly not shown.  The omission of claim 22 is corrected here.  Since claims 1-3, 5, 7-9, and 21 were properly amended in the previous amendment, they will remain amended as filed in the previous office action filed 03/09/2021.  Additionally, the previous Reasons for Allowance filed 03/09/2021 had a typographical error.  The typographical error in the Reasons of Allowance has been corrected herein. 





Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/05/2021 was filed after the mailing date of the Notice of Allowability on 03/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The references contained in the IDS filed 04/05/2021 does not change the allowability of the presently claimed invention.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Farzad Amini (Reg. No. 42,261) on 03/17/2021.

The application has been amended as follows: 

Claim 22 has been rewritten as follows:

Claim 22

The sterile adapter of claim 21 wherein the frame has a height measured as distance between the instrument mount interface and an instrument base of the surgical instrument that is at least as tall as the difference between a fully recessed position of the linearly displaceable drive member and a fully extended position of the linearly displaceable drive member.


Allowable Subject Matter

Claims 1-16, and 21-23 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, imply, suggest, teach or anticipate the presently claimed invention and/or provide a properly motivated combination thereof making the presently claimed invention obvious as defined by claims 1 and 21 in their entireties. In particular, it should be noted the prior art of: 1) Holop et al. (WO 2011/143024), 2) Koenig et al. (WO 2017/015599), and 3) Lohmeier (U.S. Patent Application Publication 2015/0173840) which were cited in search reports filed with this application can neither anticipate the presently claimed invention alone nor be combined together (of with other prior art) to provide a properly motivated combination thereof making the presently claimed invention obvious. As an example, consider claim 1 where the recitations of: 1) “housed in an instrument mount interface” with respect to the at least one linearly displaceable drive member in lines 2-3, 2) “a portion of the surgical instrument being received in a cavity of the instrument mount interface” in lines 5-7, and 3) “the flexible barrier extends below the frame and below the extensible cover into the cavity of the instrument mount interface” in lines 13-14 - help to distinguish the presently claimed invention over the prior art of 1) Holop et al., 2) Koenig et al., 3) Lohmeier noted above, and 4) the prior art references of the IDS newly filed on 04/05/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792